id office uilc cca_2011030814471764 -------------- 6707a number release date from ------------------ sent tuesday march pm to ---------------------- cc ----------------------------------------------------------------------------------------------------------- subject re application of 6707a in dats scenario for transactions listed after a taxpayer has filed a return reflecting the benefits of the transaction the form_8886 and the regulations do not require the taxpayer to identify each year in which the taxpayer participated in that transaction in the past when a taxpayer has failed to disclose on the next filed return his participation in previous years we assessed only one penalty - not a separate penalty for each tax_year in which there was participation in keeping with that practice of one penalty per required disclosure form we believe the best course to calculate the penalty in your first scenario is to add the decrease in tax shown on each year's return for ------ and -- ------ to reach the total_tax decrease covered by the single required disclosure after taking of that amount the maximum and minimum rules should be applied to determine the penalty the decrease used in calculating the penalty is the decrease in tax_shown_on_the_return as filed it does not matter whether the claimed decrease is allowed or disallowed or settled in some manner between the two the penalty would apply for failure to disclose even if the transaction is valid the return would still show a tax decrease resulting from a valid reportable_transaction and that decrease is the amount used in calculating the sec_6707a penalty scenario and we concur in the advice you propose seventy-five percent of the total amount of the decrease in tax for ------ through ------ when the disclosure was required is more than the maximum penalty allowed so the penalty will be the maximum of dollar_figure for ------ the penalty for ------ will be of the decrease in tax shown on the ------ return which is less than the minimum amount so that the penalty for ------ will be the dollar_figure minimum amount scenario the penalty for the ------ failure to disclose is calculated on the decrease in tax_shown_on_the_return of the entity that participated in the transaction a subchapter_s_corporation generally does not have an income_tax_liability and thus its return does not reflect a decrease in tax hence the sec_6707a penalty on the subchapter_s_corporation for the ------ year is the statutory minimum of dollar_figure the c_corporation that goes out of existence never files and is not required to file a return subsequent to the listing of the transaction in which it engaged and therefore never had an obligation to make a disclosure
